DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-20 are currently pending. 
Specification
The disclosure is objected to because of the following informalities: 
Page 10, paragraph [0069], line 4, “the back rollers 111 and 112” should read “the back rollers 111 and 121”
Appropriate correction is required.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the following reasons:
Uses phrasing which can be implied (“may include”, “may have”, and “may be”)
Exceeds the 150 maximum word length requirement
Does not narratively and concisely describe the invention “…to enable the reader thereof, regardless of his or her degree of familiarity with patent documents, to determine quickly from a cursory inspection of the nature and gist of the technical disclosure and should include that which is new in the art to which the invention pertains.” MPEP § 608.01(b).
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-8, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo (KR 200375742). See attached translation. 

    PNG
    media_image1.png
    583
    949
    media_image1.png
    Greyscale

Annotated Fig. 4 of Seo.
Regarding claim 1, Seo discloses a treadmill (running machine 20) for a pet (a pet is able to use device 20), comprising: 
a base having a top and a bottom (20 with a base, see annotated fig. 4 above); 
a first roller and a second roller spaced apart from each other and supported in the base (annotated fig. 4); 
a first belt (belt 22) forming a first closed loop around the first roller and the second roller (Fig. 4 above), the first belt being configured to move around the first roller and the second roller at a first prescribed speed (fig. 4 at least showing 22 forming a closed loop around the first and second roller, the belt moves at a selected speed), a section of the first belt being exposed through the top of the base (fig. 5 showing belt 22 exposed through the base); and 
a storage container (1; fig. 1) provided at the bottom of the base (1 provided at the bottom of the base, see figs. 4-5) and configured to collect debris removed from the first belt as the first belt moves at the first prescribed speed (fig. 4 and page 4, paragraph 1 of attached translation; 1 collects debris on belt 22).  
Regarding claim 2, Seo discloses the treadmill of claim 1, and further discloses wherein the storage container (1) includes an opening (open top formed by top edges of sides 3 and 4, fig. 1) for the debris to enter, and a scraper (11) is coupled to a first edge of the opening (top edge of side 3, fig. 1) and contacts an outer surface of the first belt (22) to scrape off debris such that the debris falls into the storage container (fig. 4 and page 4, paragraph 1 of attached translation: debris on belt 22 is caught by 11 and drops into the opening).  
Regarding claim 3, Seo discloses the treadmill of claim 2, and further discloses wherein the opening (open top formed by top edges of sides 3 and 4, fig. 1) has a second edge (top edge of side 4, fig. 1), the second edge being a leading edge with respect to a direction of a movement of the first belt over the opening (fig. 4 showing that the top edge of side 4 is a leading edge when 22 moves counter-clockwise).  
Regarding claim 4, Seo discloses the treadmill of claim 3, and further discloses wherein the scraper is a brush (11 is a brush, fig. 1), the brush being configured to scrape debris off the belt and to apply a friction force that induces, via static electricity, an electric charge on the first belt (page 3, lines 13-17 of attached translation and fig. 4 showing 11 in contact with belt 22; frictional contact between 11 and 22 induces an electric charge as a natural consequence).  
Regarding claim 5, Seo discloses the treadmill of claim 3, and further discloses wherein the storage container includes a recess configured to store liquid (recessed portion 2 and corresponding recess on the left side of fig. 1 comprises a solid surface which would hold liquid).  
Regarding claim 7, Seo discloses the treadmill of claim 2, and further discloses wherein the bottom of the base includes an access opening (figs. 4-5 and page 3, lines 1-4 at least) provided below a portion of the belt between the first roller and the second roller, and the storage container is provided in the access opening (figs. 4-5).  
Regarding claim 8, Seo teaches the treadmill of claim 7, and further discloses wherein the base includes a removable cover (6, figs. 1 and 4-5) configured to cover the access opening (the opening formed between the side guides which receives element 1, Fig. 5), and a bottom surface of the removable cover protrudes beyond the bottom of the base (fig. 1 shows 6 following the contour of side 4 of 1, which protrudes beyond the bottom of the base as shown in fig. 4).  
Regarding claim 14, Seo discloses a treadmill (20) for a pet (a pet is able to use 20), comprising: 
a base (20 with a base, see annotated fig. 4 above); 
a first roller and a second roller spaced apart from each other and supported in the base (annotated fig. 4); 
a first belt (22) forming a first closed loop around the first roller and the second roller (fig. 4 at least showing 22 forming a closed loop around the first and second roller), the first belt being configured to move around the first roller and the second roller at a first prescribed speed (in normal operation of the device, the belt 22 moves at a selected speed); and 
at least one first surface (11) contacting the first belt (page 3, lines 13-17 of attached translation and fig. 4 showing 11 in contact with 22) to induce a static cling on the first belt as the first belt moves at the first prescribed speed (frictional contact between 11 and 22 induces static cling as a natural consequence).  
Regarding claim 15, Seo discloses the treadmill of claim 14, and further discloses wherein the first surface (11) is formed by at least one of a brush (11 is a brush, fig. 1), a felt, a scraper, a sweeper, or a bristle that contacts an outer surface of the first belt (fig. 4 showing that brush 11 contacts an outer surface of belt 22).  
Regarding claim 16, Seo discloses the treadmill of claim 14, and further discloses further comprising a container (1) that includes an opening (open top formed by top edges of sides 3 and 4, fig. 1), wherein the first surface (11) is provided adjacent to the opening (fig. 1 showing belt 22 adjacent to the opening of 1).  
Regarding claim 17, Seo discloses the treadmill of claim 16, and further discloses wherein an upper portion of the outer surface of the first belt moves from the first roller to the second roller, a lower portion of the outer surface of the first belt moves from the second roller to the first roller (the upper portion of 22 moves from the first to second roller while the lower portion of 22 moves from the second to the first roller, in a counter-clockwise fashion; fig. 4), the first surface is provided at a side toward the first roller (fig. 4) while the opening is provided at a side toward the second roller (fig. 4) such that the debris on the lower portion of the outer surface of the first belt moves over the opening, contacts the first surface, and is deposited into the opening to be stored in the container, and is prevented from moving past the first surface toward the first roller (fig. 4 and page 4, paragraph 1 of the attached translation; debris on 22 caught by 11 drops into the opening, preventing debris from going under the treadmill).  
Regarding claim 18, Seo discloses the treadmill of claim 16, and further discloses wherein the first surface (11) and the container (1) serve as a debris remover, which is removable from the base through an access opening in the base (figs. 4-5 and page 3, lines 1-4 at least).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Seo as applied to claims 1-5, 7-8, and 14-18 above in further view of Pugh (US 9737046 B1).
Regarding claim 6, Seo teaches the treadmill of claim 5, but is silent regarding wherein the storage container includes a slit configured to drain liquid spilled outside of the recess.  
Pugh teaches a treadmill for a pet (10) wherein a storage container (78) includes a slit (90) configured to drain liquid spilled outside of a recess (80; 90 drains water spilled outside of recess 80).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the storage container of Seo to include a slit as taught by Pugh, in order to better protect components of the treadmill from water damage and mitigate liquids from pooling.
Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Seo as applied to claims 1-5, 7-8, and 14-18 above, and further in view of Munar (US 20200406089 A1).
Regarding claim 13, Seo teaches the treadmill of claim 2, but is silent regarding further comprising a third roller and a fourth roller spaced apart from each other and supported in the base, and a second belt forming a second loop around the third roller and the fourth roller, the second belt being configured to move around the third roller and the fourth roller at a second prescribed speed, wherein the opening of the storage container extends across both of the first belt and the second belt to collect debris removed from the second belt as the second belt moves at the second prescribed speed.  
Munar teaches a treadmill (10) for a pet (intended use recitation in which a pet would be able to use 10) comprising a third roller (a first 22, fig. 2) and a fourth roller (a second 22, paragraph [0020]) spaced apart from each other and supported in a base (figs. 1-2, including 16, 18, 32, 66, 68, 56), and a second belt (26) forming a second loop around the third roller and the fourth roller (figs. 1-2 at least), the second belt being configured to move around the third roller and the fourth roller at a second prescribed speed (paragraphs [0002], [0020]; in addition to a first and second roller (20, left section 12, fig. 2), and a first belt (24) at a selected speed). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the base of the treadmill and the first loop of Seo to include a third roller and a fourth roller spaced apart from each other and forming a parallel second loop as taught by Munar and supported in the base of Seo, in order to improve the portability of the treadmill and to adjust the spacing between the two tread portions to better accommodate the pet based on the pet’s size, as taught by Munar (paragraph [0010]). 
The combination of Seo as modified by Munar would result in wherein the opening of the storage container of Seo extends across both of the first belt of Seo and the second belt, as relied on Munar, to collect debris removed from the second belt as the second belt moves at the second prescribed speed.
Regarding claim 19, Seo teaches the treadmill of claim 14, but is silent regarding further comprising a third roller and a fourth roller spaced apart from each other and supported in the base, and a second belt forming a second loop around the third roller and the fourth roller, the second belt being configured to move around the third roller and the fourth roller at a second prescribed speed, wherein the first surface is configured to induce a static cling on the second belt as the second belt moves at the second prescribed speed.  
	Munar teaches a treadmill (10) for a pet (intended use recitation in which a pet would be able to use 10) comprising a third roller (a first 22, fig. 2) and a fourth roller (a second 22, paragraph [0020]) spaced apart from each other and supported in the base (figs. 1-2, including 16, 18, 32, 66, 68, 56), and a second belt (26) forming a second loop around the third roller and the fourth roller (figs. 1-2 at least), the second belt being configured to move around the third roller and the fourth roller at a second prescribed speed (paragraphs [0002], [0020]; in addition to a first and second roller (20, left section 12, fig. 2), and a first belt (24) at a selected speed). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the base of the treadmill and the first loop of Seo to include a third roller and a fourth roller spaced apart from each other forming a second, parallel loop as taught by Munar and supported in the base of Seo, in order to improve the portability of the treadmill and to adjust the spacing between the two tread portions to better accommodate the pet based on the pet’s size, as taught by Munar (paragraph [0010]). 
The combination of Seo as modified by Munar would result in wherein the first surface of Seo is configured to induce a static cling on the second belt, as relied on Munar, as the second belt moves at the second prescribed speed, as relied on Munar.  
 Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Zhou (CN 104436539 A), see attached translation.
Regarding claim 20, Seo teaches a treadmill (20) for a pet (a pet is able to use 20), comprising: 
a base (20 with a base, see annotated fig. 4 of Seo above); 
a tread (22) moving relative to the base (fig. 4); and 
a cleaning assembly (fig. 1) comprising:  
a debris remover (1, 11; fig. 1) having a first surface (11) contacting the tread to induce a static charge on the tread and a container (1) configured to store debris (page 3, lines 13-17 at least of machine translation and fig. 4 showing 11 in contact with 22; frictional contact between 11 and 22 would be able to induce a static charge), wherein debris clinging to the tread is scraped off the tread by the first surface and deposited into the container as the tread moves at a first prescribed speed (fig. 4 and page 4, paragraph 1 at least of machine translation; debris on 22 caught by 11 drops into the opening, preventing debris from going under the treadmill), but is silent regarding:
at least one ultraviolet light configured to emit ultraviolet radiation toward the tread; and  
a deodorizer having a photocatalytic deodorizer configured to release ions to break apart pollutants including at least one odor in air above at least the tread when light is shined on the photocatalytic deodorizer.
Zhou teaches a treadmill (abstract and shown in figs. 1-6, 8-13 at least) comprising 
at least one ultraviolet light configured to emit ultraviolet radiation toward the tread (air purification system including UV air sterilization, see attached translation of Zhou, paragraphs [0018], [0079] and claim 5 at least); and 
a deodorizer (air purification system including air ionizing electrode 24, 25; figs. 15-17) having a photocatalytic deodorizer (attached translation of Zhou, paragraphs [0018], [0079] and claim 5 at least teaching a combination of UV air sterilization, photocatalyst, and negative ion device implementation) configured to release ions to break apart pollutants including at least one odor in air above at least the tread when light is shined on the photocatalytic deodorizer (the combination of the UV air sterilization, photocatalyst, and negative ion device structure and configuration of 24, 25 would break apart odors in the air above at least the tread when UV light is shined on the photocatalytic deodorizer, figs. 15-17). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the treadmill of Seo to include at least one ultraviolet light configured to emit ultraviolet radiation toward a tread, as taught by Zhou, in order to sterilize the surroundings of the user and components of the treadmill.
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the treadmill of Seo as modified by Zhou to include a deodorizer having a photocatalytic deodorizer, as further taught by Zhou, in order to mitigate and remove odor.

Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose or teach the combination of claimed elements directed to a treadmill for a pet, specifically requiring: a base with a bottom including an access opening, a first belt forming a closed loop around a first and second roller, a storage container provided in the access opening of the base, the storage container configured to collect debris removed from the first belt and including an opening, a scraper coupled to a first edge of the opening and contacting an outer surface of the first belt, the base further including a removable cover configured to cover the access opening and protruding beyond the bottom of the base, a handle coupled at a location relative to the base, rotatable from a first position to a second position, and coupled between a first edge and an angled edge of the removable cover. 
More specifically:
the base includes a removable cover configured to cover an access opening within the base, a bottom surface of the removable cover protrudes beyond the bottom of the base;
a handle coupled to a rear of the base and rotatable from a first position such that the handle is parallel to the side of the base, to a second position such that the top of the handle crosses over the first belt. The sides of the removable cover limit the movement and positioning of the handle at the two positions, and the sides of the cover further include a first edge adjacent to an angled edge. The handle is coupled between the first edge and the angled edge such that the first edge limits the handle at the first position and the angled edge limits the handle at the second position. In the second position, the handle forms an obtuse angle relative to the base.
The instant specification grants criticality for the construction of a storage container collecting debris from the belt via a scraper, a removable cover that is located between the two rollers and under the belt where the storage container is provided, and a handle mounted in cooperation with the removable cover, so that the user may remove and clean out the collected debris (paragraph [0056]). The removable cover is positioned in a way that is adjacent to the handle mount and containing a curvature or shape that engages the handle in the two positions, while allowing easy access to the debris remover/storage container to remove the collected debris that could otherwise damage or interfere with the performance of the device. In addition, the instant specification also grants criticality for the positioning of the handle, as the handle provides multiple sensors that can sense a presence of a pet, determine the height of the pet, and determine the position of the pet on the belts. Such information allows the treadmill to adjust the height of the handle to accommodate the pet’s size and adjust the speed of the belts to ensure that the pet does not fall off the treadmill in the “in use” or “second position” (paragraph [0087]-[0088]). When the handle is in the “storage state” or “first position”, the position can signal the treadmill to activate a storage state in which various devices of the treadmill are turned off to save power (paragraph [0095]).  
Seo (KR 200375742) discloses a similar treadmill; however, the device is silent to a handle (shown in figs. 5-6) that is rotatable from a first position to a second position, wherein the sides of the removable cover (6) are positioned to limit the rotation of the handle between the first position and the second positions. Additionally, the removable cover lacks at least one side with a first edge adjacent to an angled edge, and the handle is coupled between the first edge and the angled edge such that the first edge limits the handle at the first position and the angled edge limits the handle at the second position, the handle forming an obtuse angle relative to the rear of the base at the second position. It would have not have been obvious to modify the handle to be placed towards the rear of the treadmill by the removable cover, to couple to the removable cover, as it would destroy the device by affecting the stability of the treadmill. In addition, modifying the removable cover to be placed towards the front of the treadmill by the handle, to couple to the handle, would destroy the device as Seo discloses that “the height of the flap 4 or the cover 6 must be higher than the position of belt 22” on page 3, lines 21-22. 
Pugh (US 9737046 B1) discloses a similar treadmill for a pet that includes a storage container (78) and removable cover (60); however, the device is silent to a handle and a removable cover with sides that limit the position of the handle and includes at least one side with a first edge adjacent to an angled edge, and the handle is coupled between the first edge and the angled edge such that the first edge limits the handle at the first position and the angled edge limits the handle at the second position, the handle forming an obtuse angle relative to the rear of the base at the second position. While one could reasonably modify Pugh to include a handle, it would have not been obvious to modify the removable cover to restrict the movement of the handle. In addition, as required by claim 8, Pugh is silent regarding a bottom surface of the removable cover protrudes beyond the bottom of the base. It would have not been obvious to modify the removable cover of Pugh to protrude beyond the bottom of the base due to the drawer-like structure of 60 without destroying the reference.
Lee et al. (KR 200336953 Y1) discloses a similar treadmill for a pet including at least a scraper (51, 52) and storage container (interior of 40); however, the device is silent to a handle and a removable cover, in which the handle movement is constrained by the shape and structure of the side of removable cover. It would not have been obvious to combine with the references mentioned due to the structure of the device without destroying the device. 
Lim (KR 20130001146 U) discloses a similar treadmill including a storage container (300) located within an access opening within the base of the treadmill. However, Lim is silent regarding the storage container including an opening and configured to collect debris from the belt, a scraper, and the handle corresponding to a removable cover. 
 Heng (CN 109481898 A) discloses a similar treadmill; however, the device is silent to a storage container and scraper to collect debris and a removable cover. While the handle (2, 14) is coupled between a first edge (6) and an angled edge (5) such that the first edge limits the handle at a first position, and the angled edge limits the handle at the second position, it would not have been obvious to combine this concept into one of the noted, discussed treadmills and corresponding removable covers. 
Zhong (CN 207980285 U), Chen (US 7540829 B1), Rosenberg et al. (US 20130092096 A1), and Liu et al. (CN 110465045 A) disclose similar treadmills that include handles that are rotatable between a first and second position, wherein the first position corresponds to the handle being parallel to the side of the base and the second position corresponds to the handle top crossing over the first belt, wherein sides of a housing/shell of the base are positioned to limit a rotation of the handle between the first position and the second position. However, these references are silent regarding at least a storage container, scraper, and the removable cover configured to cover an access opening within the base of the treadmill. In addition, it would not have been obvious to combine this concept with  the structure of the treadmills and/or removable covers mentioned above. 
Chang (US 5372560 A) discloses a similar treadmill including a storage container (7) coupled to a handle (7A), but the device is silent regarding the storage container with an opening configured to collect debris removed from the first belt, a scraper, and a removable cover provided in an access opening of the base in which the storage container is provided in the access opening. It would have not have been obvious to combine this concept into one of the noted, discussed treadmills and corresponding removable covers. In addition, it would not have been obvious to modify the device to include features noted in the discussed treadmills above.
This statement is not intended to necessarily state all the reasons for allowance of all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure. 
Notably, KR 200336953 Y1, US 4050414 A, US 9737046 B1, KR 20030078049 A, DE 102011119645 A1 disclose devices that include a storage container and/or a surface/brush/scraper similar to the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Byun whose telephone number is (571) 272-3212. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.J.B./Examiner, Art Unit 3643                                                                                                                                                                                                        

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643